ED HINSHAW, Media Coordinator 4th Judicial District WTMJ AM-TV,WKTI TELTRON
You ask my opinion on two questions. First, does the open meeting law, subch. IV, ch. 19, Stats., apply to coroner's inquests? Second, if a coroner's inquest is an open meeting, may the broadcast media cover the inquest using camera and recording equipment?
The coroner is a county officer provided for in Wis. Const. art. VI, sec. 4. The office of coroner is not a "governmental body" as defined by sec. 19.82 (1), Stats. Therefore. the open meeting law does not apply to the office of coroner or to inquests taken by the coroner.
Moreover, a coroner's inquest is not covered by the Wisconsin Supreme Court's recent authorization of television and radio overage in judicial proceedings. Although an inquest is a quasi-judicial proceeding, Mohrhusen v. McCann, 62 Wis. 2d 509,512, 215 N.W.2d 560 (1974), the coroner is not a judicial officer, and the court's authorization is explicitly confined to proceedings in courtrooms. See In re Code of Ethics 83 Wis. 2d XIX.
It follows that a coroner's inquest is not required to be open under current law and that there is no duty on the part of a coroner to permit radio and television news coverage by electronic or other means. The decision whether to close an inquest rests in the sound discretion of the coroner.
BCL:CDH *Page 251